Citation Nr: 1623325	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain with a herniated nucleus pulposus at L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an initial compensable rating for hematuria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to August 1998.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was previously before the Board in September 2012.

In April 2012 the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted as the Veteran is already in receipt of a TDIU, effective July 1, 2013.


FINDINGS OF FACT

1.  The Veteran does not have left ear or right ear hearing loss for VA purposes.

2.  Prior to November 14, 2012, the Veteran's low back disability was manifested by painful motion with some functional impairment comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.

3.  From November 14, 2012, the Veteran's low back disability was manifested by painful motion with some functional impairment comparable to forward flexion of the thoracolumbar spine to 30 degrees or less.

4.  Prior to November 14, 2012, symptoms associated with the Veteran's radiculopathy of the left lower extremity and right lower extremity result in mild incomplete paralysis of the sciatic nerve.

5.  From November 14, 2012, symptoms associated with the Veteran's radiculopathy of the left lower extremity and right lower extremity result in moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's hematuria is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


2.  The criteria for an initial rating in excess of 20 percent prior to November 14, 2012 for lumbar strain with a herniated nucleus pulposus at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

3.  The criteria for an initial staged rating of 40 percent from November 14, 2012 for lumbar strain with a herniated nucleus pulposus at L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  The criteria for an initial rating in excess of 10 percent prior to November 14, 2012 for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial staged rating of 20 percent from November 14, 2012 for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an initial rating in excess of 10 percent prior to November 14, 2012 for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

7.  The criteria for an initial staged rating of 20 percent from November 14, 2012 for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for an initial compensable rating for hematuria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decisions on appeal granted service connection for low back disability, radiculopathy, and hematuria, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disabilities on appeal, the relevant criteria have been provided to the Veteran in a December 2009 and May 2015 statement of the case.

By correspondence, including that dated in September 2008, the Veteran was informed of the evidence and information necessary to substantiate the hearing loss service connection claim and the assistance that VA would provide to obtain evidence and information in support of the claim.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.

VA medical opinions obtained in this case for the issues being decided by this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the April 2012 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine where the Veteran received treatment for the disabilities on appeal and if there was any evidence outstanding pertinent to the claims.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Hearing loss

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran's service treatment records are negative for any recorded evidence of hearing loss.  The Veteran's April 1998 service separation examination noted that the Veteran's ears were normal.  Audiometric findings (ISO units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
10
5
10
10
15

The Veteran specifically denied that he had ear trouble or hearing loss on the corresponding Medical History Report.

At his April 2012 Board hearing the Veteran indicated that he believed his hearing loss was related to working the flight line and being around airplanes during service.  He stated that he would often have to remove his hearing protection to communicate with others on the flight line.

The reported audiometric findings from the VA audiological examinations conducted during the appeal period have not demonstrated right ear or left ear hearing loss disability for VA purposes.  In fact, the record is absent for any competent clinical evidence showing that the Veteran has current right or left ear hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.

Absent evidence of current hearing loss disability, an award of service connection for hearing loss disability is not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose diseases of the ear.  Such lay evidence, to the extent provided, does not constitute competent medical evidence of the presence of a disability and lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that service connection for hearing loss is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating claims

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

II.  Rating in excess of 20 percent for lumbar strain with a herniated nucleus pulposus at L5-S1.

Legal Criteria

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

An April 2009 rating decision granted the Veteran service connection for low back disability and assigned a 10 percent disability rating, effective August 4, 2008.  A December 2009 rating decision on appeal increased the rating for low back disability to 20 percent, also effective August 4, 2008.  A February 2015 rating action determined that the rating for the Veteran's low back disability should be effective July 7, 2008.

At his April 2012 Board hearing the Veteran indicated that his low back disability had impacted his ability to exercise and perform household chores, especially those that involved lifting.

The Board observes that the evidence during the period in question (including VA examinations in March 2009 and November 2012) does show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees, thus, not meeting the criteria for a rating in excess of 20 percent under the diagnostic criteria pertinent to spinal disabilities.  In this regard, lumbar spine flexion has been recorded as 90 degrees (March 2009) and 45 degrees (November 2012).

The Board has considered additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

 The VA examiners have noted that pain in the Veteran's lumbar spine flexion began at 30 degrees and 5 degrees (November 2012) and the November 2012 VA examiner noted that the Veteran was unable to perform repetitive motion testing due to pain resulting in weakened movement and excess fatigability.  Such findings do tend to indicate a disability picture comparable to having low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation under Diagnostic Code 5237, and such is warranted, effective November 14, 2012, the date of the Veteran's VA spine examination.

Unfavorable ankylosis of the entire thoracolumbar spine is required in order for the Veteran to qualify for the next-higher 50 percent evaluation, and no such clinical finding is of record.  Further, as for incapacitating episodes, such has not been demonstrated in this case.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted by the RO for the Veteran's bilateral lower extremity radiculopathy.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

In sum, a rating in excess of 20 percent for low back disability prior to November 14, 2012, is not warranted, and a rating of 40 percent for low back disability is warranted, effective November 14, 2012.

III.  Radiculopathy of the right and left lower extremity.

A February 2015 rating decision granted the Veteran service connection for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity and assigned ratings of 10 percent, effective July 7, 2008.

At the April 2012 Board hearing the Veteran did not discuss his left and right lower extremity symptoms.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

At a March 2009 VA spine examination the Veteran indicated that he did not have radiating pain.  Examination revealed that the Veteran had normal sensation in the lower extremities with strength of the lower extremities recorded as 5/5.  Such findings are reflective of just mild symptomatology.  However, a November 2012 VA spine examination revealed that lower extremity strength was 3/5 (hips and knees), and the Veteran complained of radiating pain that was constant and characterized as moderate.

In the Board's view, findings from the November 2012 VA examination have shown that the Veteran's left and right lower extremity radiculopathy is best characterized as moderate.  While acknowledging that the Veteran's lower extremity sensory examination was normal, strength testing was normal, and the Veteran had constant, moderate left and right lower extremity pain.  While such is not productive of a moderately severe disability picture, moderate left and right incomplete paralysis of the sciatic nerve has been shown, effective November 14, 2012.

IV.  Hematuria

A February 2015 rating decision granted the Veteran service connection for hematuria and assigned a noncompensable rating, effective August 4, 2008.

At his April 2012 Board hearing the Veteran stated that he was first diagnosed with hematuria sometime in 1989.  He indicated that there was no known underlying chronic condition that had caused the hematuria.

The Veteran's service-connected hematuria is rated under Diagnostic Code 7527, which is used to rate prostate gland infections, injuries, hypertrophy, or post-operative residuals.  Diagnostic Code 7527 provides that hematuria is rated as a voiding dysfunction or urinary tract infection, whichever is the predominant symptomatology.

The Board observes that the Veteran has not asserted that he has any symptoms related to his diagnosed microscopic hematuria.  In this regard, the Veteran has not claimed that he has had any recent instances of blood in his urine or any problems voiding.  Records such as the November 2012 VA urology examination noted no current symptoms or disability associated with hematuria.  Since the Veteran has not exhibited any symptoms or impairment due to hematuria during the entire appeal period, a compensable rating for hematuria is not warranted.

Extraschedular consideration
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the Veteran's disabilities on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities have been rated under the applicable Diagnostic Codes that have specifically contemplated the impairment caused by the service-connected disability.  In addition, the Veteran's symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 20 percent prior to November 14, 2012 for lumbar strain with a herniated nucleus pulposus at L5-S1 is denied.

An initial staged rating of 40 percent from November 14, 2012 for lumbar strain with a herniated nucleus pulposus at L5-S1 is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 10 percent prior to November 14, 2012 for radiculopathy of the left lower extremity is denied.

An initial staged rating of 20 percent from November 14, 2012 for radiculopathy of the left lower extremity is granted, subject to the applicable law governing the award of monetary benefits.

An initial rating in excess of 10 percent prior to November 14, 2012 for radiculopathy of the right lower extremity is denied.

An initial staged rating of 20 percent from November 14, 2012 for radiculopathy of the right lower extremity is granted, subject to the applicable law governing the award of monetary benefits.

An initial compensable rating for hematuria is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


